Case 1:18-cv-10225-MLW Document 395 Filed 10/10/19 Page 1 of 1

AO 187 (Rev. 7/87) Exhibit and Wi .

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRICT OF Massachusetts
Lilian Pahola Calderon Jimenez, et al
EXHIBIT AND WITNESS LIST
Vv.
Kevin McAleenan, et al Case Number: 1:18-cv-1 0225-MLW
PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
J. Wolf Lafaille, Cantin, Segal, McCullough, Gillespie Larakers, Weintraub
TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
10/10/2019 K. Mortellite M. Loret
PLF. | DEF. DATE
No. | No. OFFERED |MARKED ADMITTED, DESCRIPTION OF EXHIBITS* AND WITNESSES
10/10/2019 Witness, Marcos Charles, Acting Field Office Director, ICE
1 10/10/2019 x Decision to Continue Detention/Ferreira, 9/22/19
2 10/10/2019 x Notice to Alien of Fite Custody Review/Ferreira, 11/29/18
3 10/10/2019 x Decision to Continue Detention/Ferreira, 1/28/19
4 10/10/2019 x Decision to Continue Detention/Rodriguez, 9/22/19
5 10/10/2019 x Decision to Continue Detention/Rodriguez, 8/5/19
6 10/10/2019 x Notice to Alien of File Custody Review/Rodriguez, 6/3/19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

Page | of 1 Pages
